 

Exhibit 10.15

 

EYENOVIA, INC.

2018 omnibus STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (this “Agreement”) is made by and between
Eyenovia, Inc. (the “Company”) and _____________________ (“Grantee”) effective
as of the Date of Grant (as defined below). This Agreement sets forth the terms
and conditions associated with the Company’s award to Grantee of shares of
Common Stock pursuant to the Eyenovia, Inc. 2018 Omnibus Stock Incentive Plan
(the “Plan”) for the number of Shares set forth below. Terms with initial
capitalized letters not explicitly defined in this Agreement but defined in the
Plan will have the same definition and meaning as in the Plan.

 

1.                  Grant of Stock. The Company hereby agrees to issue to
Grantee ____________________________ (#####) shares of Common Stock (the
“Shares”) effective as of _________ (the “Date of Grant”). All of the Shares
received by Grantee from the Company pursuant to this Agreement are subject to
the terms of this Agreement, including but not limited to an option by the
Company to repurchase such Shares in certain cases. All references to the number
of Shares will be appropriately adjusted to reflect any stock split, stock
dividend, or other change in capitalization that may be made by the Company
after the date of this Agreement, as provided in Section 13 of the Plan.

 

2.                  Vesting. The Shares are unvested when granted, and will vest
as described on Exhibit A hereto, subject to Grantee’s Continuous Service with
the Company or a Related Entity. Vesting will terminate upon the termination of
Grantee’s Continuous Service.

 

3.                  Company’s Repurchase Option. In the event that a Triggering
Event (as defined below) occurs, the Company will have an option (the
“Repurchase Option”) for a period of 90 days from the date of such event, to
repurchase any of the Shares that are not vested under the vesting schedule set
forth on Exhibit A hereto as of the date of such Triggering Event (the “Unvested
Shares”) for no additional consideration. In the event that the Company elects
to exercise the Repurchase Option, it will be exercised by the Company by
written notice to Grantee, which notice will specify the number of Shares and
the time (not later than 30 days from the date of the Company’s notice) and
place for the closing of the repurchase of the Shares. Upon delivery of such
notice and payment of the purchase price, if any, in accordance with the terms
herewith, the Company will become the legal and beneficial owner of the Shares
being repurchased and all rights and interests therein or relating thereto, and
the Company will have the right to retain and transfer to its own name the
number of Shares being repurchased by the Company. As used herein, the term
“Triggering Event” means a termination of Grantee’s Continuous Service with the
Company or a Related Entity for any reason.

 

4.                  Release of Shares from Repurchase Option. In the event the
Repurchase Option is triggered pursuant to a Triggering Event and the Company
(or its assigns) fails to exercise the Company’s option for the repurchase of
any or all of the Shares then, upon the expiration of the 90-day option period,
any and all such Shares not repurchased by the Company will be released from the
Repurchase Option. Upon the release of the Repurchase Option, any Unvested
Shares will immediately vest.

 

5.                  Ownership Rights. Grantee, as beneficial owner of the
Shares, will have full voting rights with respect to the Shares during and after
the vesting period, except to the extent repurchased pursuant to the Repurchase
Option. Grantee will be entitled to receive dividends with respect to Unvested
Shares prior to the vesting of such Shares as follows: (a) any regular cash
dividends paid with respect to an Unvested Share will be retained by the Company
and will be paid to Grantee, without interest, within thirty (30) days after the
associated Share vests as provided in Section 2 hereof, and will be forfeited if
and when the associated Share is repurchased, and (b) any property (other than
cash) distributed with respect to an Unvested Share (including without
limitation a distribution of stock by reason of a stock dividend, stock split,
or otherwise, or a distribution of other securities with respect to an
associated Share) will be subject to the restrictions of this Agreement in the
same manner and for so long as the associated Share remains subject to those
restrictions, and will be forfeited if and when the associated Share is
repurchased or will vest if and when the associated Share vests. If any Shares
are repurchased pursuant to the Repurchase Option, then, on the date of such
repurchase, Grantee will no longer have any rights as a stockholder with respect
to such repurchased Shares or any interest therein.

 



 



 

6.                  Conditions to Issuance of Shares.

 

(a)               If required by the Administrator in its discretion, Grantee
will execute a joinder agreement (in form acceptable to the Administrator) such
that Grantee will become a party to any stockholders agreement, investor rights
agreement, or similar agreement as may be entered into from time to time by and
among the Company and the holders of the Company’s stock. Any such agreement may
contain restrictions on the transferability of the Shares (such as a right of
first refusal or a prohibition on transfer) and such shares may be subject to
call rights and drag-along rights of the Company and certain of its
stockholders. The Company will also have any repurchase rights set forth in such
agreements, the Plan or this Agreement, if any.

 

(b)              No Shares will be issued pursuant to this Agreement unless and
until all then applicable requirements imposed by federal and state securities
and other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any exchanges upon which the Shares may be listed, have
been fully met. The Company may impose such conditions on any Shares issuable
pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which shares of the same class are then listed
and under any blue sky or other securities laws applicable to those Shares.

 

7.                  Restrictive Legends. The Shares will bear appropriate
legends as determined by the Company.

 

8.                  Restrictions on Transfer. Except for (a) a transfer to a
Permitted Transferee (as defined below) made in compliance with the Applicable
Laws, or (b) a transfer pursuant to the laws of descent and distribution upon
Grantee’s death made in compliance with the Applicable Laws, none of the
Unvested Shares or any beneficial interest therein may be transferred, pledged,
hypothecated, encumbered or otherwise disposed of in any way. For purposes of
this Agreement, “Permitted Transferee” shall mean Grantee’s spouse, lineal
ancestors or descendants, natural or adopted, and a spouse of a lineal ancestor
or descendant, or a trust for the sole benefit of such persons or any of them.
All transferees of Shares or any interest therein (including Permitted
Transferees) will receive and hold such Shares or interest subject to the
provisions of this Agreement, and will agree in writing to take such Shares or
interest therein subject to all the terms of this Agreement, including
restrictions on further transfer. Any sale or transfer of the Company’s Shares
will be void unless the provisions of this Agreement are met.

 

9.                  Tax Consequences.

 

(a)               Grantee has reviewed with Grantee’s own tax advisors the
federal, state, local and foreign (if applicable) tax consequences of the grant
of the Shares and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee (and not the Company) will be
responsible for Grantee’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

(b)              Grantee understands that Section 83 of the Code taxes as
ordinary income the difference between the amount paid for the Shares and the
fair market value of the Shares as of the date any restrictions on the Shares
lapse. Grantee understands that he/she may elect to be taxed at the time the
Shares are received rather than when and as the Repurchase Option expires by
filing an election under Section 83(b) of the Code with the I.R.S. within 30
days from the date of transfer of the Shares. If Grantee makes any tax election
relating to the treatment of the Shares under the Code, at the time of such
election Grantee will promptly notify the Company of such election.

 

(c)               GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S OR ITS REPRESENTATIVES’ TO FILE TIMELY THE ELECTION UNDER
SECTION 83(b), EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON GRANTEE’S BEHALF.

 







 

(d)              Grantee understands that, at the time that the Shares are
granted, or at the time of vesting, Grantee may incur tax obligations under
federal, state, local, and/or foreign law, and the Company may be required to
withhold amounts from Grantee’s compensation or otherwise collect from Grantee
related to such obligations. Grantee agrees that the Company (or a Related
Entity) may satisfy such withholding obligations relating to the Shares by any
of the following means or by a combination of such means, in the Company’s
discretion: (i) withholding from any compensation otherwise payable to Grantee
by the Company; (ii) causing Grantee to tender a cash payment; or (iii)
withholding Shares with a Fair Market Value (measured as of the date the tax
withholding obligations are to be determined) equal to the amount of such tax
withholding obligations from the Shares otherwise issuable to Grantee; provided,
however, that the number of such Shares so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the applicable statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes as determined by the Administrator (or
such lesser amount as may be necessary to avoid classification of the Shares as
a liability for financial accounting purposes). Grantee understands that all
matters with respect to the total amount of taxes to be withheld in respect of
such compensation income will be determined by the Company in its reasonable
discretion. Grantee further understands that, although the Company will pay
withheld amounts to the applicable taxing authorities, Grantee remains
responsible for payment of all taxes due as a result of income arising under the
Agreement.

 

10.              Award Not a Service Contract. This Agreement is not employment
or service contract, and nothing in this Agreement creates or will be deemed to
create in any way whatsoever any obligation on Grantee’s part to continue in the
service of the Company or a Related Entity, or of the Company or a Related
Entity to continue Grantee’s service.

 

11.              Governing Plan Document. This Agreement is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Agreement, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.

 

12.              Miscellaneous.

 

(a)               Notices. Any notice, demand or request required or permitted
to be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed given when delivered personally, one day after deposit with a
recognized international delivery service (such as FedEx), or three days after
deposit in the U.S. mail, first class, certified or registered, return receipt
requested, with postage prepaid, in each case addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may designate by notifying the other in writing.

 

(b)              Successors and Assigns. The rights and obligations of the
Company and Grantee hereunder will be binding upon, inure to the benefit of and
be enforceable against their respective successors and assigns, legal
representatives and heirs. Whenever the Company has the right to repurchase
Shares hereunder, whether pursuant to the Repurchase Option or otherwise, the
Company may designate and assign to one or more assignees the right to exercise
all or part of the Company’s repurchase rights under this Agreement to purchase
all or a part of such Shares.

 

(c)               Severability. The provisions of this Agreement are severable,
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, then the remaining provisions will
nevertheless be binding and enforceable.

 

(d)              Amendment. Except as otherwise provided in the Plan, this
Agreement will not be amended unless the amendment is agreed to in writing by
both Grantee and the Company.

 

(e)               Choice of Law. This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Delaware, without
giving effect to the choice of law rules of any jurisdiction.

 

(f)                Entire Agreement. This Agreement, along with the Plan,
constitutes the entire agreement between the parties hereto with regard to the
subject matter hereof, and supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to such subject matter.

 

2



 

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement effective as of the Date of Grant.

 



  COMPANY:           Eyenovia, Inc.           By:       Name:          Title:  
            Address:                                                GRANTEE:    
      [NAME]              (SEAL)           Address:                    

 

3



 

EXHIBIT A

 

VESTING SCHEDULE

 

The Shares are unvested when granted, and will vest as described below, subject
to Grantee’s Continuous Service with the Company or a Related Entity through the
applicable vesting dates. Vesting will terminate upon the termination of
Grantee’s Continuous Service.

 

For purposes of this Exhibit A, the “Vesting Commencement Date” is __________.

 

[Add vesting schedule]

 



 

 